DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 9, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi (US 20040036668) in view of Todd (United States Patent Application Publication 20090289967 A1).
With respect to claims 1 and 8, Nakanishi discloses a projection device (figure 4) and a display method of a projection device, comprising: a light source module (figure 4, numerals 16,21,22,23) a control device (figure 4, numeral 62),a light valve module (figure 4, numeral 36), and a lens module (paragraph 163, “sequentially projected through & projection optical system"),wherein, the light source module (figure 4,numerals 10,21,22,23) is configured to provide an illumination beam (figure 4) and comprises a first light source {figure 4,numeral 21}, a second light source (figure 4, numeral 12), and a driving circuit (figure 4, numerals 21,22,23),wherein the first light source (figure 4, numeral 11) is configured to emit a first sub-color beam ("red");the second light source {figure 4, numeral 12) is configured to emit a second sub-color beam ("green"), wherein the illumination beam comprises the first sub color beam and the second sub-color beam (figure 43}; and the driving circuit (figure 4, numerals 21,22,23) is configured to drive the first Light source and the second light source (paragraph 170); the control device (figure 4, numeral 62} is electrically
connected to the driving circuit (figure 4,numerals 21,22,23); the light valve module (figure 4, numeral 30) is disposed on a transmission path of the illumination beam and configured to convert the illumination beam into an image beam; and the lens module is disposed on a transmission path of the image beam and configured to project the image beam {paragraph 163,“sequentially projected through & projection optical
system"), wherein the control device (figure 4, numeral 62) is configured to control the driving circuit (figure 4,numerals 21,42,23) to simultaneously drive (figure 5} the first light source {figure 4, numeral 11) and the second Light source (figure 4, numeral 12) in at least partial time of a first time slot (figure 5, Trr, Trg; also see fig.6 and the first period defined by the activation of the red light source) but does not disclose wherein the control device controls the driving circuit to provide a first driving current to the first light source and provide a second driving current to the second light source, wherein the first driving current enables the first light source to continuously emit the first sub-color beam in both the first time slot and a first part of a second time slot without emitting the first sub-color beam in the other part of the second time slot, and wherein the first time slot for emitting the first sub-color beam is adjacent to the first part of the second time slot for emitting the first sub-color beam, wherein the second driving current enables the second light source to continuously emit the second sub-color beam in both the second time slot and a first part of the first time slot without emitting the second sub-color beam in the other part of the first time slot, wherein the second time slot for emitting the second sub-color beam is adjacent to the first part of the first time slot for emitting the second sub-color beam.


    PNG
    media_image1.png
    320
    490
    media_image1.png
    Greyscale

	Todd teaches a display mode wherein the control device controls the driving circuit to provide a first driving current to the first light source (see the Rill in fig.6) and provide a second driving current  to the second light source (see the Gill in fig.6), wherein the first driving current enables the first light source to continuously emit the first sub-color beam in both the first time slot (see the first time slot above) and a first part of a second time slot without emitting the first sub-color beam in the other part of the second time slot, and wherein the first time slot for emitting the first sub-color beam is adjacent to the first part of the second time slot for emitting the first sub-color beam (see the position of the first time slot with respect to the second time slot), wherein the second driving current enables the second light source (see the second light source illumination in the first time slot) to continuously emit the second sub-color beam in both the second time slot and a first part of the first time slot without emitting the second sub-color beam in the other part of the first time slot (see the driving configuration above), wherein the second time slot for emitting the second sub-color beam is adjacent to the first part of the first time slot for emitting the second sub-color beam (again see the configuration above).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display mode Nakanishi with the teaching of Todd so that the control device controls the driving circuit to provide a first driving current to the first light source and provide a second driving current to the second light source, wherein the first driving current enables the first light source to continuously emit the first sub-color beam in both the first time slot and a first part of a second time slot without emitting the first sub-color beam in the other part of the second time slot, and wherein the first time slot for emitting the first sub-color beam is adjacent to the first part of the second time slot for emitting the first sub-color beam, wherein the second driving current enables the second light source to continuously emit the second sub-color beam in both the second time slot and a first part of the first time slot without emitting the second sub-color beam in the other part of the first time slot, wherein the second time slot for emitting the second sub-color beam is adjacent to the first part of the first time slot for emitting the second sub-color beam to have multiple RGB duty cycles for maintaining a proper color balance during operation of the display and to facilitate the adjustments for the effects of aging.

	

With respect to claims 2 and 9, Nakanishi in view of Todd discloses the projection device and display method according to claim 1 and 9, wherein the projection device is configured to have multiple color gamut modes, and when the projection device executes one of the multiple color gamut modes (see fig.5-8), the control device controls the driving circuit to simultaneously drive the first light source and the second light source in at least partial time of a first time slot, and the first sub-color beam and the second sub-color beam comply with a brightness ratio of the executed color gamut mode, wherein in the first time slot, the first sub-color beam and the second sub-color beam are combined to form a first color beam, and a color gamut of the executed color gamut mode is determined according to color gamut coordinates of the first color beam ( see figure 8 and paragraph 195 where coefficient “K" anticipates the brightness ratio).

With respect to claims 3 and 10, Nakanishi in view of Todd discloses the projection device and display method according to claim 2 and 9, Nakanishi discloses wherein the brightness ratio of the multiple color gamut modes is determined according to dominant wavelengths of the first sub-color beam and the second sub-color beam (see paragraph 195, "as "K" becomes larger, the color triangle moves to an inner side”, the three vertices of the tangles being interpreted as the dominant wavelengths).

With respect to claims 4 and 11, Nakanishi in view of Todd discloses the projection device and display method according to claim 1 and 8, Nakanishi discloses wherein a brightness of the first sub-color beam is greater than a brightness of the second sub-color beam (compare Trr and Trg in fig.5).


With respect to claims  6 and 13, Nakanishi in view of Todd discloses the projection device and display method according to claim 1 and 8, Nakanishi discloses wherein the light source module further comprises: a third light source configured to emit a third sub-color beam (see blue light source), wherein the illumination beam further comprises the third sub-color beam, wherein when the projection device executes a color gamut mode, in the first time slot, the control device further controls the driving circuit to drive the third light source, so that the first sub-color beam, the second sub-color beam, and the third sub-color beam comply with the brightness ratio of the executed color gamut mode (see the operation of fig.5 or fig.6), wherein the first sub-color beam, the second sub-color beam, and the third sub-color beam are combined to form a first color beam in the first time slot (see the first time slot of fig.5 or the first period in which red is activated in fig.6), the first sub-color beam, the second sub-color beam, and the third sub-color beam are combined to form a second color beam in a second time slot (see the second time slot of fig.5, see the period during which the second beam is activated in fig.6), and a color gamut of the executed color gamut mode is determined according to color gamut coordinates of the first color beam and the second color beam ([0195]: “ FIG. 8 shows one example of a color triangle that can be obtained when "K" is used as a parameter in the chromaticity diagram in the CIE 1931 standard colorimetric system (XYZ colorimetric system). Moreover, numerals represented by a mark "." shown in a spectrum locus in FIG. 8 show a wavelength of light (unit being "nm"). As is apparent from FIG. 8, as "K" becomes larger, the color triangle moves to an inner side. Chromaticity coordinates of a white point shown by a mark "" do not move and each vertex of color triangles exists on straight lines connecting a vertex of the color triangle obtained when "K"=0 to the white point. As a value of "K" becomes larger, though a hue does not change, color saturation gradually becomes lower.”).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi (US 20040036668) in view of Todd (United States Patent Application Publication 20090289967 A1) and Kim (United States Patent Application Publication 20050280850 A1).

With respect to claims  7 and 14, Nakanishi in view of Todd discloses the projection device and display method according to claim 6 and 13, Nakanishi discloses wherein in the first time slot (see the slot defined by the period in which red is activated in fig.6) the control device controls the driving circuit to drive the first light source to continuously emit the first sub-color beam (see the first period during which the red light source is activated in fig.6) and turn on the second light source and the third light source in turn (see Trg and Trb in fig.6), but does not disclose wherein a time period during which the second sub-color beam is being emitted and a time period during which the third sub-color beam is being emitted do not overlap.
Kim discloses a projector wherein in the first time slot (see the slot defined by the period in which red is activated in fig.8) the control device controls the driving circuit to drive the first light source to continuously emit the first sub-color beam (see the first period during which the red light source is activated in fig.8) and turn on the second light source and the third light source in turn (see red and green in fig.8), wherein a time period during which the second sub-color beam is being emitted and a time period during which the third sub-color beam is being emitted do not overlap (see red and green in fig.8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the projection system and display method of Nakanishi in view of Todd with the teaching of Kim so that a time period during which the second sub-color beam is being emitted and a time period during which the third sub-color beam is being emitted do not overlap and thereby a quantity of light of the reproduced video can be increased and the contrast can be enhanced.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-11, 13 and 14 have been considered but are moot because the new ground of rejection does not rely on any rejections applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882